Appeal (1) from a judgment of the County Court, Nassau County, sentencing appellant, after he had been found guilty by a jury of extortion (3 counts), to serve concurrent terms of from 2 to 5 years on each count, and (2) from all of the intermediate orders made and entered therein. Judgment reversed upon the law and the facts, indictment dismissed, and bail exonerated. (See People v. Adelstein, 9 A D 2d 907.) No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Hallinan and Kleinfeld, JJ., concur; Beldock, J., dissents and votes to affirm for the reason set forth in his dissenting memorandum in People v. Adelstein (supra). Murphy, J., deceased.